Title: To James Madison from Arthur Campbell, 7 August 1807
From: Campbell, Arthur
To: Madison, James



Sir
Wythe Augst. 7th. 1807

My last, I believe, was dated in Agusta.  Since I have returned to the Western Counties and have observed the effect of the hostile attack on our Atlantic Coast.  It is a sublime spectacle to hear the people themselves proclaim a cause of War; and what is singular, the aggression by Humphries, seem not to be so sensibly felt, as the fact, that several thousand American Citizens, are withheld from their Country and Friends, in a state of captivity, on board of British Ships of War.
One Commandant of a Regiment in a Western County, said that it was not a time to be composing Resolutions, to carry on a warfare on Paper; Let us speedily comply with the requisitions of Government, in having our full quota of men, ready for action; His zeal produced the desired effect, in a few days, were engaged, the number of Voluntiers wanted.
To this intelligent Colonel, I mentioned the idea, of General Moreau being invited to take the command of a particular Expedition, as mentioned in my former communication.  To this he objected by saying, it would be offensive to the French Emperor, at an important crisis in our affairs.  It was in vain, I adduced several examples in Europe, where foreigners had the Chief command, and displayed undeviating fedility, and successful warfare; that this renowned Exile had given strong proofs of his love of liberty, and talents in war; that the acquisition would be worth more to the U. States, than Frederic the great said Marshal Schwerin was to his cause.
Another Commandant, observed, you will soon see the enthusiasm of Seventy Six renewed; but in the event of no war, being the result; the emotion is premature: To cry Wolf! Wolf! when there was no danger, the Boy was not minded, when the Wolves actually came and was devouring the Flock.  To this I could only reply, that satisfaction would probably be refused except a fatal reverse befel the Allies in Europe, previous to our application at the Court of London.  In that event, our purposes might be answered, equally well, without our declaring war.
I suppose you know that the tone of Virginia, on such great occasions, are generally re-echoed by the States of Kentucky and Tennessee; both States in this Month will be warmly engaged in a general Election; which may delay, their expressions of resentment at the late outrage.  I salute you with esteem & Respect

A. Campbell

